          Case 1:20-cv-05441-KPF Document 23 Filed 07/25/20 Page 1 of 4




                                       The City of New York
JAMES E. JOHNSON                    LAW DEPARTMENT                                    Rebecca G. Quinn
Corporation Counsel                 LABOR & EMPLOYMENT LAW                          Phone: (212) 356-4382
                                              DIVISION                               Fax: (212) 356-2439
                                      100 Church Street, 2nd Floor            Email: rquinn@law.nyc.gov
                                    NEW YORK, NEW YORK 10007



                                                                              July 25, 2020

BY ECF
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                       Re:     Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                               20-cv-05441 (KPF) (RWL)


Dear Judge Failla:

       We write today in response to the letter filed last night by plaintiffs concerning the
Court’s authority to enjoin the New York Civil Liberties Union (“NYCLU”). While the letter
purports to address the NYCLU’s letter, there are so many legal and factual misstatements
regarding the City’s conduct and the law governing this case that we feel compelled to submit a
response, lest the Court be mislead by plaintiffs’ empty and unsupported rhetoric.
        First, we wish to dispel the false notion – once and for all – that the timing of the
disclosure of Civilian Complaint Review Board (“CCRB”) data to the NYCLU was the result of
some untoward conspiracy between the City of New York, CCRB and the NYCLU. The only
thing untoward here is the sleight of hand in plaintiffs’ recapitulation of the timeline to the Court.
Following the death of George Floyd, a nationwide protest and advocacy effort arose to demand
greater accountability in matters of police misconduct. In New York state, one of the key
barriers identified by government officials was the protections New York State Civil Rights Law
Section 50-a provided against public disclosure of police disciplinary records under the New
York State Freedom of Information Law (“FOIL”). In order to ensure greater transparency and
accountability, the New York State legislature passed a law repealing the protections of Civil
           Case 1:20-cv-05441-KPF Document 23 Filed 07/25/20 Page 2 of 4




Rights Law Section 50-a, which Governor Cuomo signed into law, requiring these records to be
disclosable under FOIL absent a FOIL exception.
        It was unambiguously the intent of the Legislature and the Governor to allow for
immediate public access into past records of police misconduct, as well as allow for greater
public access to unsubstantiated allegations and to pending proceedings. 1 Indeed, the repeal
represented a mandate by the state to the City and other municipalities to allow public access to
this information without any further obstacle and delay, given the identified importance of such
access to police reform efforts.
         The repeal was signed on June 12, 2020 and the City agencies that had applicable
records, including the CCRB, all separately began to determine ways that they could provide the
public the information and data within their possession, which included unsubstantiated,
exonerated, and unfounded cases, that would be subject to FOIL. The CCRB immediately began
efforts to provide the information that would now be disclosable under FOIL to the public, to
fulfill the legislature’s mandate. These agencies immediately began receiving FOIL requests.
Indeed, CCRB received more FOIL requests in the weeks following the repeal then they had
almost the entire previous year. They understood there would continue to be heavy immediate
demand for this information on a large scale by individuals and organizations and that prompt
compliance with such requests was critical.
        The CCRB worked, over the course of several weeks, with its own staff reviewing
applicable legal and technical issues to create its database. Upon completion of this work the
CCRB publicly announced at this Board meeting that the data would be available shortly.
Following this announcement, various individuals and organizations inquired about how to gain
access to the data. The NYCLU is the only organization that submitted a FOIL request for the
entire database. Prior to that, the CCRB had provided subsets of the database to various
organizations, including ProPublica, which received information about 4,059 NYPD officers. 2
The CCRB was able to respond quickly because it had been working for weeks following the
repeal of 50-a to figure out how best to efficiently provide access to this information.
       None of this is even remotely unlawful or conspiratorial. Plaintiffs’ reliance on some
prior FOIL requests not answered for an extended period is completely misplaced. As can be
seen above, the CCRB had been preparing for weeks for a request such as the NYCLU’s because
the June 12, 2020 repeal of 50-a created a legislative mandate for these sorts of requests to be


1
  In his press release upon signing the repeal of 50-a, Governor Cuomo noted “The current law prevents access to
both records of the disciplinary proceedings themselves and the recommendations or outcomes of those proceedings,
leading to records of complaints or findings of law enforcement misconduct that did not result in criminal charges
against an officer almost entirely inaccessible to the public. Repealing 50-a will allow for the disclosure of law
enforcement disciplinary records, increasing transparency and helping the public regain trust that law enforcement
officers and agencies may be held accountable for misconduct.” See https://www.governor.ny.gov/news/governor-
cuomo-signs-say-their-name-reform-agenda-package (last visited July 25, 2020). Both unsubstantiated and pending
cases were included amongst the information to be made available.
2
  The ProPublica request was for the entire CCRB officer history for every officer with at least one substantiated
case. The officer histories included unsubstantiated, exonerated, and unfounded allegations. This data was sent by
the CCRB on June 30, 2020.

                                                        2
          Case 1:20-cv-05441-KPF Document 23 Filed 07/25/20 Page 3 of 4




honored. References to unexpected requests when Civil Rights Law Section 50-a was in
existence are utterly irrelevant and, indeed, misleading.
        Plaintiffs’ ridiculous conspiracy theory is also undermined by the fact that the City is not
at all breaking the law or in any way violating its employees’ rights. Indeed, the City has been
acting to comply with the law, namely FOIL, in light of the repeal of Civil Rights Law Section
50-a. Much like their factual assertions, each and every one of the supposed “rights” invoked by
plaintiffs to claim that they “outweigh” the First Amendment rights invoked by NYCLU are, in
fact, weak and often contradicted by binding prior cases directly on point:
   •   Sixth Amendment Rights – it is well-settled law that the Sixth Amendment, which
       provides a right attendant to criminal proceedings, does not apply to administrative
       proceedings such as disciplinary investigations by the City, as employer, against its
       employees. See e.g. Madera v. Board of Education, 386 F.2d 778, 780 (2d Cir. 1967);
       Nonnenmann v. City of New York, Docket No. 02 Civ. 10131 (JSR) (AJP), 2004 U.S.
       Dist. LEXIS 8966, *80 (S.D.N.Y. 2004) (“NYPD disciplinary proceedings [are] not
       criminal prosecutions.”)
   •   Fourteenth Amendment Due Process – In this case, plaintiffs claim disclosure of
       unfounded or pending disciplinary claims would violate their constitutionally protected
       liberty interest by damaging their reputation. However, the disciplinary process in place
       satisfies those due process concerns. See generally. Segal v. City of New York, 459 F.3d
       207 (2d. Cir. 2006). Moreover, plaintiffs’ analysis completely ignores the important
       “government interest . . . to execute and explain its personnel decisions”, both positive
       and negative. Id. Moreover, with respect to unsubstantiated, unfounded or pending
       allegations, there is no “stigma plus” present that would allow for a due process claim.
       Martz v. Valley Stream, 22 F.3d 26, 32 (2d Cir. 1994). The absurdity of plaintiffs’
       positon here is evident. Saying the City is acting unlawfully by publishing disciplinary
       trial calendars is akin to saying that the Court publishing is criminal dockets is
       unconstitutional. It is absurd to suggest that there should be greater protection against
       dissemination of disciplinary trials than if the employee were indicted in a federal case, in
       which the details of the allegations would be publicly available via the Court. Thus, it is
       clear plaintiffs’ members’ due process rights are not implicated in the release of data
       pursuant to FOIL.
   •   Contractual and Collective Bargaining Rights – Plaintiffs’ arguments that
       dissemination of information may impair their collective bargaining rights ignore the fact
       that police discipline and the dissemination of information related to that discipline is not
       a subject of collective bargaining. See Patrolmen's Benevolent Assn. of City of N.Y.,
       Inc. v. New York State Pub. Empl. Relations Bd., 6 N . Y . 3d 563 (2006). Even if the
       repeal of FOIL and the statutory mandate to disclose that came with it changed a matter
       that was covered under collective bargaining, the City is obligation would be to bargain
       with the union over the impact of that change, not to refuse to comply with the law until
       the Union gives its say-so. Thus, dissemination pursuant to FOIL does not impair
       collective bargaining rights, as the Union maintains its ability to demand impact
       bargaining.

                                                 3
            Case 1:20-cv-05441-KPF Document 23 Filed 07/25/20 Page 4 of 4




Plaintiffs, as the parties seeking injunctive relief here, have the burden of showing a strong
likelihood of success on their legal claims and providing their factual claims with clear and
convincing evidence. At the very least, however, one would expect plaintiffs to be honest with
the Court about the underlying facts and do diligent enough legal research to adequately address
the binding law on point with this Court. In their letter, plaintiffs did neither, leaving defendants
with no choice but to respond in order to bring these facts and legal points to the Court’s
attention.
      We thank the Court for its consideration of these issues.




                                                                  Respectfully submitted,


                                                                                /s/
                                                                  Rebecca G. Quinn
                                                                  Assistant Corporation Counsel

                                                                                 /s/
                                                                  Dominique Saint-Fort
                                                                  Assistant Corporation Counsel


cc:      BY ECF
         Anthony Coles
         Courtney Saleski
         Michael Hepworth
         DLA Piper
         Attorney for Plaintiffs

         Christopher Dunn
         New York Civil Liberties Union




                                                   4
